Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including driver between the substrate and the OLED, the driver configured to drive the OLED, wherein the driver includes a visible light sensor configured to detect the visible light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate , as in the context of claim 1. 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver between the substrate and the OLED, the driver further between the substrate and the near infrared ray OLED, the driver configured to drive both the OLED and the near infrared ray OLED, wherein the driver includes a near infrared ray sensor configured to detect near infrared rays emitted by the near infrared ray OLED, and the near infrared ray sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 6. 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver between the substrate and the OLED, the driver configured to drive the OLED, wherein a driver of at least one sub-pixel of the plurality of sub-pixels includes a visible light sensor configured to detect the visible light emitted by at least one OLED of the plurality of sub-pixels, and the visible light sensor overlaps the OLED of the at least one sub-pixel in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 11. 

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver on the OLED, the driver configured to drive the OLED, wherein the driver includes a visible light sensor configured to detect light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 20. 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver on the OLED, the driver further between the substrate and the near infrared ray OLED, the driver configured to drive both the OLED and the near infrared ray OLED, wherein the driver includes a near infrared ray sensor configured to detect near infrared rays emitted by the near infrared ray OLED, and the near infrared ray sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 27. 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver on the OLED, the driver configured to drive the OLED, wherein the driver includes a visible light sensor configured to detect light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 34. 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the OLED panel including a driver between the substrate and the OLED, the driver further between the substrate and the near infrared ray OLED, the driver configured to drive both the OLED and the near infrared ray OLED, wherein the driver includes a near infrared ray sensor configured to detect near infrared rays emitted by the near infrared ray OLED, and the near infrared ray sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate, as in the context of claim 40. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816